Title: From Thomas Jefferson to William Lee, 28 April 1806
From: Jefferson, Thomas
To: Lee, William


                        
                            Sir
                            
                            Washington Apr. 28. 06.
                        
                        It is long since I recieved your favors of Sep. 12. 04. & Oct. 22. & Nov. 26. 05. their dates will shew,
                            what indeed I cannot avoid, that I am a very unpunctual correspondent. with the former I recieved some boxes of the wines
                            of Bordeaux which I found to be of excellent quality indeed. in the latter letters, I recieve information that you have
                            recieved for me some vin de Hermitage from mr Cathalan, and a cask of Vin de Cahusac from the homme d’affaires of Madame
                            de la Rochefoucault. on the subject of the last I have a favor to ask of you, that is to say to inquire of him the cost of
                            the wine & to be so good as to pay it for me: I ask this with the more confidence as mr Skipwith informs me that at
                            Bordeaux, as well as at Paris, there is a regular exchange between them & the US. and that bills on the US. will command
                            cash. it is on this ground I ask the favor of you to draw on me for the cost of the Cahusac and the amount of the wines
                            you were so kind as to send me, at 30. days sight & your bill shall be honoured with thankfulness. I became familiar at
                            the Dutchess D’Anville’s during her life, to whom the estate of Cahusac belonged, with the wines of that name, both doux
                            & sec, made on her estate. the latter is what I admire extremely. the sweet is not to our taste. while taking the
                            trouble to write to the homme d’affaires of Mde. de la Rouchefoucault, if you could engage him to send me a pipe of his Vin
                            de Cahusac sec of first quality to come over next Autumn, you would oblige me much. I have to return you thanks for the
                            elegant medals you sent me. they are the more interesting as they represent scenes of which I was an eye witness. Accept
                            my friendly salutations & assurances of great esteem & respect.
                        
                            Th: Jefferson
                            
                        
                    